OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21409 Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: December 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Municipal High Income Advantage Trust NQ | December 31, 2014 Ticker Symbol: MAV Schedule of Investments|12/31/14 (unaudited) Principal Amount USD ($) Value TAX EXEMPT OBLIGATIONS -143.1% of Net Assets Alabama - 1.7% Alabama Industrial Development Authority Solid Waste Disposal Revenue, 6.45%, 12/1/23 Huntsville-Redstone Village Special Care Facilities Financing Authority Nursing Home Revenue, 5.5%, 1/1/43 Arizona - 1.0% 2,640,000(a) Pima County Industrial Development Authority, 7.0%, 1/1/38 Pima County Industrial Development Authority Education Revenue, 6.75%, 7/1/31 California - 16.2% California County Tobacco Securitization Agency Revenue, 5.25%, 6/1/46 California Educational Facilities Authority Revenue, 5.25%, 4/1/40 California Enterprise Development Authority Recovery Zone Facility Revenue, 8.5%, 4/1/31 California Pollution Control Financing Authority, 5.0%, 7/1/37 (144A) California School Finance Authority, 7.375%, 10/1/43 California State General Obligation Various Purpose, 5.75%, 4/1/31 California Statewide Communities Development Authority, 5.875%, 11/1/43 757,342(b)(c) California Statewide Communities Development Authority Environmental Facilities Revenue, 9.0%, 12/1/38 8 25,000,000(d) Inland Empire Tobacco Securitization Authority Revenue, 6/1/36 3,140,000(e) Lehman Municipal Trust Receipts Revenue, RIB, 13.179%, 9/20/28 (144A) 8,575,000(e) Lehman Municipal Trust Receipts, General Obligation, 13.087%, 7/28/31 Madera Irrigation Financing Authority Water Revenue, 6.25%, 1/1/31 Madera Irrigation Financing Authority Water Revenue, 6.5%, 1/1/40 San Jose California Airport Revenue, RIB, 5.0%, 3/1/37 Tobacco Securitization Authority of Southern California Revenue, 5.125%, 6/1/46 Colorado - 0.8% Colorado Educational & Cultural Facilities Authority, 8.0%, 9/1/43 Kremmling Memorial Hospital District Certificate of Participation, 7.125%, 12/1/45 Connecticut - 2.9% Hamden Connecticut Facility Revenue, 7.75%, 1/1/43 State of Connecticut, General Obligation, 4.0%, 9/1/30 District of Colombia - 3.4% District of Columbia Tobacco Settlement Financing Corp., 6.5%, 5/15/33 District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 Florida - 4.5% Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/41 Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/46 Capital Trust Agency Revenue Bonds, 7.75%, 1/1/41 Florida's Turnpike Enterprise Revenue, 4.0%, 7/1/32 1,000,000(a) Hillsborough County Industrial Development Authority Revenue, 8.0%, 8/15/32 Miami-Dade County Florida Aviation Revenue, 5.5%, 10/1/41 Georgia - 7.4% 5,210,000(e) Atlanta Georgia Water and Wastewater Revenue, RIB, 12.901%, 11/1/43 (144A) Clayton County Development Authority Revenue, 9.0%, 6/1/35 DeKalb County Georgia Hospital Authority Revenue, 6.0%, 9/1/30 DeKalb County Georgia Hospital Authority Revenue, 6.125%, 9/1/40 Private Colleges & Universities Authority Revenue, 5.0%, 10/1/43 Guam - 0.4% Guam Government of Department Education Certificates of Participation, 6.625%, 12/1/30 Idaho - 0.7% Power County Industrial Development Corp., Revenue, 6.45%, 8/1/32 Principal Amount USD ($) Value Illinois - 4.9% City of Country Club Hills, General Obligation, 5.0%, 12/1/31 365,400(d) Illinois Finance Authority Revenue, 11/15/52 417,400(e) Illinois Finance Authority Revenue, 4.0%, 11/15/52 Illinois Finance Authority Revenue, 5.5%, 4/1/39 Illinois Finance Authority Revenue, 6.0%, 8/15/25 Illinois Finance Authority Revenue, 6.0%, 8/15/38 Illinois Finance Authority Revenue, 6.0%, 8/15/39 Illinois Finance Authority Revenue, 7.0%, 11/15/17 Illinois Finance Authority Revenue, 8.125%, 2/15/40 Illinois Finance Authority Revenue, 8.25%, 2/15/46 Southwestern Illinois Development Authority Revenue, 5.625%, 11/1/26 Indiana - 1.0% City of Carmel Indiana Nursing Home Revenue, 7.0%, 11/15/32 City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/42 City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/47 Vincennes Industrial Economic Development Revenue, 6.25%, 1/1/24 Kansas - 0.4% Kansas Development Finance Authority Revenue, 5.0%, 5/15/35 Louisiana - 6.0% Jefferson Parish Hospital Service District No. 2, 6.375%, 7/1/41 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue, 6.75%, 11/1/32 Louisiana Public Facilities Authority Revenue, 5.5%, 5/15/47 Opelousas Louisiana General Hospital Authority Revenue, 5.75%, 10/1/23 Maine - 1.9% Maine Health & Higher Educational Facilities Authority Revenue, 7.5%, 7/1/32 Maine Turnpike Authority Revenue, 5.0%, 7/1/42 Maryland - 3.7% Maryland Health & Higher Educational Facilities Authority Revenue, 5.0%, 7/1/43 Maryland Health & Higher Educational Facilities Authority Revenue, 5.75%, 7/1/38 Maryland Health & Higher Educational Facilities Authority Revenue, 6.25%, 1/1/45 Maryland Health & Higher Educational Facilities Authority Revenue, 6.75%, 7/1/44 Massachusetts - 5.4% Massachusetts Development Finance Agency Revenue, 5.0%, 7/1/39 Massachusetts Development Finance Agency Revenue, 5.75%, 1/1/42 Massachusetts Health & Educational Facilities Authority Revenue, 5.5%, 7/1/32 3,420,000(b)(c) Massachusetts Health & Educational Facilities Authority Revenue, 6.5%, 1/15/38 Michigan - 3.6% Flint Michigan Hospital Building Authority Revenue, 7.375%, 7/1/35 Kent Hospital Finance Authority Revenue, 6.25%, 7/1/40 Michigan Public Educational Facilities Authority Revenue, 7.0%, 10/1/36 Michigan State University Revenue, 5.0%, 8/15/41 Minnesota - 0.8% Port Authority of the City of Bloomington, Minnesota Recovery Zone Facility Revenue, 9.0%, 12/1/35 Montana - 0.6% Hardin Increment Industrial Infrastructure Development Revenue, 6.25%, 9/1/31 1,000,000(b)(c) Two Rivers Authority, Inc., Project Revenue, 7.375%, 11/1/27 Nevada - 2.3% Nevada Highway Revenue, 5.0%, 2/1/43 Reno Nevada Hospital Revenue, 5.25%, 6/1/41 Principal Amount USD ($) Value New Hampshire - 0.4% 1,125,000(a) New Hampshire Health & Education Facilities Authority Revenue, 5.875%, 7/1/34 New Jersey - 9.1% New Jersey Economic Development Authority Revenue, 5.75%, 9/15/27 New Jersey Health Care Facilities Financing Authority, 7.25%, 7/1/27 3,500,000(e) New Jersey State Turnpike Authority Transportation Revenue, RIB, 13.811%, 7/1/23 (144A) 15,375,000(d) New Jersey Transportation Trust Fund Authority Revenue, 12/15/27 New York - 9.7% New York City Industrial Development Agency Revenue, 5.25%, 12/1/32 New York City Industrial Development Agency Revenue, 7.625%, 12/1/32 New York State Dormitory Authority Revenue, 5.0%, 3/15/39 New York State Dormitory Authority Revenue, 5.0%, 10/1/41 New York State Dormitory Authority Revenue, 6.125%, 12/1/29 Westchester County Healthcare Corp., Revenue, 5.0%, 11/1/44 Ohio - 4.8% Akron Bath Copley Joint Township Hospital District Revenue, 5.0%, 1/1/31 Buckeye Tobacco Settlement Financing Authority Revenue, 5.875%, 6/1/47 Buckeye Tobacco Settlement Financing Authority Revenue, 6.5%, 6/1/47 Ohio State Water Development Authority Revenue, 3.0%, 5/15/19 Oregon - 0.7% Oregon State Facilities Authority Revenue, 5.25%, 10/1/40 Pennsylvania - 9.2% Pennsylvania Economic Development Financing Authority, 8.0%, 5/1/29 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue, 6.0%, 6/1/31 Pennsylvania Turnpike Commission, 5.3%, 12/1/41 Philadelphia Authority for Industrial Development Revenue, 6.5%, 6/15/33 (144A) Philadelphia Authority for Industrial Development Revenue, 6.75%, 6/15/43 (144A) Philadelphia Authority for Industrial Development Revenue, 8.2%, 12/1/43 Philadelphia Hospitals & Higher Education Facilities Authority Revenue, 5.0%, 7/1/34 Puerto Rico - 1.0% Commonwealth of Puerto Rico, General Obligation, 8.0%, 7/1/35 Rhode Island - 3.5% 1,355,000(b)(c) Central Falls Rhode Island Detention Facility Corp., Revenue, 7.25%, 7/15/35 Rhode Island Health & Educational Building Corp., Revenue, 8.375%, 1/1/46 Tobacco Settlement Financing Corp. Revenue, 6.25%, 6/1/42 South Carolina - 2.0% 4,400,000(f) Tobacco Settlement Revenue Management Authority, 6.375%, 5/15/30 South Dakota - 1.3% South Dakota Health & Educational Facilities Authority Revenue, 4.0%, 11/1/44 Tennessee - 3.0% Johnson City Health & Educational Facilities Board Hospital Revenue, 6.5%, 7/1/38 Sullivan County Health, Educational & Housing Facilities Board Revenue, 5.25%, 9/1/36 Texas - 17.1% Arlington Higher Education Finance Corp. Revenue, 7.125%, 3/1/44 Arlington Higher Education Finance Corp., Revenue Bonds, 7.0%, 3/1/34 Central Texas Regional Mobility Authority Revenue, 6.75%, 1/1/41 Goose Creek Consolidated Independent School District, General Obligation, 4.0%, 2/15/26 2,663,453(b)(c) Gulf Coast Industrial Development Authority Revenue, 7.0%, 12/1/36 27 Houston Higher Education Finance Corp. Revenue, 5.0%, 9/1/38 Principal Amount USD ($) Value Texas - (continued) IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.0%, 5/1/16 IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.0%, 5/1/21 IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.125%, 5/1/26 Lubbock Health Facilities Development Corp., Nursing Home Revenue, 6.625%, 7/1/36 North Texas Tollway Authority Transportation Revenue, 5.75%, 1/1/33 Red River Health Facilities Development Corp., Revenue, 8.0%, 11/15/41 Richardson Independent School District Revenue, General Obligation, 5.0%, 2/15/38 Sanger Industrial Development Corp., Revenue, 8.0%, 7/1/38 Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.125%, 11/15/39 Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.25%, 11/15/44 1,000,000(b)(c) Texas Midwest Public Facility Corp., Revenue, 9.0%, 10/1/30 Texas Private Activity Bond Surface Transportation Corp., 7.0%, 12/31/38 Travis County Health Facilities Development Corp., Revenue, 7.125%, 1/1/46 Tyler Independent School District, General Obligation, 5.0%, 2/15/38 Virginia - 3.4% Tobacco Settlement Financing Corp./VA Revenue, 5.0%, 6/1/47 Virginia Public School Authority Revenue, 4.0%, 8/1/25 Washington County Industrial Development Authority Revenue, 7.75%, 7/1/38 Washington - 4.1% 1,500,000(a) Washington State Health Care Facilities Authority Revenue, 5.5%, 12/1/39 Washington State Health Care Facilities Authority Revenue, 6.125%, 8/15/37 Washington State Health Care Facilities Authority Revenue, 6.25%, 8/15/42 Washington State Housing Finance Commission Revenue, 6.75%, 10/1/47 Washington State Housing Finance Committee Nonprofit Revenue, 5.625%, 1/1/27 West Virginia - 0.9% 2,000,000(c) City of Philippi WV, 7.75%, 10/1/44 West Virginia Hospital Finance Authority Hospital Revenue, 9.125%, 10/1/41 Wisconsin - 3.3% Wisconsin Public Finance Authority Continuing Care Retirement Community Revenue, 8.25%, 6/1/46 Wisconsin State Health & Educational Facilities Authority Revenue, 6.625%, 2/15/39 Wisconsin State Public Finance Authority Revenue, 8.375%, 6/1/20 Wisconsin State Public Finance Authority Revenue, 8.625%, 6/1/47 TOTAL TAX EXEMPT OBLIGATIONS (Cost $393,131,225) MUNICIPAL COLLATERALIZED DEBT OBLIGATION -0.6% of Net Assets 13,000,000(c)(e) Non-Profit Preferred Funding Trust I, 6.75%, 9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost$13,000,000) Shares/Interest Value TAX EXEMPT MONEY MARKET MUTUAL FUND -2.0% of Net Assets BlackRock Liquidity Funds MuniFund Portfolio TOTAL TAX EXEMPT MONEY MARKET MUTUAL FUND (Cost$6,000,000) TOTAL INVESTMENTS IN SECURITIES - 145.7% (Cost - $412,131,225) (g)(h) OTHER ASSETS AND LIABILITIES - 4.2% PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (49.9)% NET ASSETS APPLICABLE TO COMMON SHAREOWNERS -100.0% (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At December 31, 2014, the value of these securities amounted to $25,194,677, or 8.4% of total net assets applicable to common shareowners. RIB Residual Interest Bond. The interest rate is subject to change periodically and inversely based upon prevailing market rates. The interest rate shown is the rate at December 31, 2014. (a) Prerefunded bonds have been collateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (b) Security is in default and is non income producing. (c) Indicates a security that has been deemed illiquid. As of December 31, 2014 the aggregate cost of illiquid securities in the Trust's portfolio was $22,301,009. As of that date, the aggregate value of illiquid securities in the Trust's portfolio of $4,453,496 represented 1.5% of total net assets applicable to common shareowners. (d) Security issued with a zero coupon.Income is recognized through accretion of discount. (e) The interest rate is subject to change periodically. The interest rate shown is the rate at December 31, 2014. (f) Escrow to maturity. (g) The concentration of investments by type of obligation/ market sector is as follows : Insured 17.0% Revenue Bonds: Health Revenue Other Revenue Tobacco Revenue Development Revenue Education Revenue Facilities Revenue Transportation Revenue Water Revenue Pollution Control Revenue Airport Revenue 100.0% (h) At December 31, 2014, the net unrealized appreciation on investments based on cost for federal tax purposes of $412,413,298 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation For financial reporting purposes net unrealized appreciation on investments was $25,390,816 and cost of investments aggregated $437,522,040. Various inputs are used in determining the value of the Trust's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 - significant unobservable inputs (including the Trust's own assumptions in determining fair value of investments). Generally, equity securities are categorized as Level 1, fixed income securities and senior loans are categorized as Level 2, and securities valued using fair value methods (other than prices supplied by independent pricing services or broker dealers) as Level 3. The following is a summary of the inputs used as of December 31, 2014, in valuing the Trust's investments. Level 1 Level 2 Level 3 Total Tax Exempt Obligations $
